UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6659



TYWANN D. SMITH,

                                                Plaintiff - Appellant,

          versus


DAVE M. DIXON; PAULA W. CREED; MICHAEL ROACH,

                                               Defendants - Appellees,

          and


CHRISTOPHER J. DIAZ; ROBERT C. MARTIN, JR.;
AMBER L. MORTON; CLIFFORD W. VAUGHN,

                                                            Defendants.



Appeal from the United States District         Court for the Middle
District of North Carolina, at Durham.          James A. Beaty, Jr.,
District Judge. (CA-99-281)


Submitted:   August 15, 2002                 Decided:   August 20, 2002


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tywann D. Smith, Appellant Pro Se.       John Payne Scherer, II,
Assistant Attorney General, Raleigh, North Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Tywann D. Smith appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.   We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Smith v. Dixon, No. CA-99-281 (M.D.N.C. Mar. 6, 2002). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2